Name: Commission Regulation (EU) 2019/543 of 3 April 2019 amending Annex IV to Regulation (EC) No 661/2009 of the European Parliament and of the Council and Annexes I, III and IV to Directive 2007/46/EC of the European Parliament and of the Council as regards updating the references to and including certain Regulations of the United Nations Economic Commission for Europe on the type-approval of motor vehicles (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: technology and technical regulations;  organisation of transport;  transport policy;  information and information processing
 Date Published: nan

 4.4.2019 EN Official Journal of the European Union L 95/1 COMMISSION REGULATION (EU) 2019/543 of 3 April 2019 amending Annex IV to Regulation (EC) No 661/2009 of the European Parliament and of the Council and Annexes I, III and IV to Directive 2007/46/EC of the European Parliament and of the Council as regards updating the references to and including certain Regulations of the United Nations Economic Commission for Europe on the type-approval of motor vehicles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (1), and in particular Article 39(2) thereof, Having regard to Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (2), and in particular Article 14(1)(a) and (f) thereof, Whereas: (1) Annex IV of Directive 2007/46/EC lists the requirements applicable for the purpose of EC type-approval of motor vehicles. Those requirements include Union legislation and in some cases UN Regulations adopted in the context of the United Nations Economic Commission for Europe, which apply either on a compulsory basis or as an alternative to the Union requirements. (2) Annex IV to Regulation (EC) No 661/2009 lists the UN Regulations which apply on a compulsory basis in the context of the general safety of vehicles. (3) The lists of requirements applicable for the purpose of EC type-approval in Annex IV of Directive 2007/46/EC and the list of UN Regulations which apply on a compulsory basis in Annex IV to Regulation (EC) No 661/2009 are updated frequently to reflect the application at Union level of new requirements in the respective UN Regulations. (4) UN Regulation No 0 on the International Whole Vehicle Type Approval (3) was recently adopted in the context of the United Nations Economic Commission for Europe in order to reduce barriers to trade between the Contracting Parties applying that UN Regulation, which include the Union and its Member States, and to provide an increased level of certainty for vehicle manufacturers seeking recognition of their type-approval in those Contracting Parties. (5) It is appropriate to update the lists of requirements which apply for the purpose of EC type-approval of vehicles included in Annex IV of Directive 2007/46/EC, as well as the list of UN regulations which apply on a compulsory basis set out in Annex IV to Regulation (EC) No 661/2009 in order to reflect the changes introduced by UN Regulation No 0. (6) The table in Part II of Annex IV to Directive 2007/46/EC is outdated. For this reason, it is necessary to update the list of UN Regulations the requirements of which are considered as equivalent to the Union requirements for the purposes of EC type-approval. (7) It is also necessary to update the list of information for the purposes of EC type-approval of vehicles contained in Annex I and the information document in Section A of Part I of Annex III to Directive 2007/46/EC with references to Acoustic Vehicle Alerting System to be approved in accordance with the provisions either of Regulation (EU) No 540/2014 of the European Parliament and of the Council (4) or of UN Regulation No 138 (5). (8) From 1 September 2018 new UN Regulations No 140 (6) and No 141 (7) became applicable. Sufficient time should be provided for manufacturers to adapt their vehicles to the new requirements. Therefore, it should be clarified that for the purposes of EC type-approval those requirements apply only to new types of vehicles with regard to their electronic stability control and tyre pressure monitoring systems. (9) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 661/2009 is amended in accordance with Annex I to this Regulation. Article 2 Annexes I, III and IV to Directive 2007/46/EC are amended in accordance with Annex II to this Regulation. Article 3 1. With effect from 24 April 2019, for the purposes of EC type-approval of new vehicle types with regard to their electronic stability control systems, Member States shall only accept approvals granted under UN Regulation No 140. 2. With effect from 24 April 2019, for the purposes of EC type-approval of new vehicle types with regard to their tyre pressure monitoring systems, Member States shall only accept approvals granted under UN Regulation No 141. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 263, 9.10.2007, p. 1. (2) OJ L 200, 31.7.2009, p. 1. (3) OJ L 135, 31.5.2018, p. 1. (4) Regulation (EU) No 540/2014 of the European Parliament and of the Council of 16 April 2014 on the sound level of motor vehicles and of replacement silencing systems, and amending Directive 2007/46/EC and repealing Directive 70/157/EEC (OJ L 158, 27.5.2014, p. 131). (5) OJ L 9, 13.1.2017, p. 33. (6) OJ L 269, 26.10.2018, p. 17. (7) OJ L 269, 26.10.2018, p. 36. ANNEX I Annex IV to Regulation (EC) No 661/2009 is amended as follows: (1) the table is amended as follows: (a) the row for regulation number 10 is replaced by the following: 10 Electromagnetic compatibility Supplement 1 to the 05 series of amendments OJ L 41, 17.2.2017, p. 1. M, N, O; (b) the row for regulation number 16 is replaced by the following: 16 Safety-belts, restraint systems, child restraint systems and ISOFIX child restraint systems Supplement 2 to the 07 series of amendments OJ L 109, 27.4.2018, p. 1. M, N (d); (c) the row for regulation number 34 is replaced by the following: 34 Prevention of fire risks (liquid fuel tanks) Supplement 1 to the 03 series of amendments OJ L 231, 26.8.2016, p. 41. M, N, O (e); (d) the row for regulation number 39 is replaced by the following: 39 Speedometer equipment including its installation Supplement 1 to the 01 series of amendments OJ L 302, 28.11.2018, p. 106 M, N; (e) the row for regulation number 44 is replaced by the following: 44 Restraining devices for child occupants of power-driven vehicles (child restraint system) Supplement 10 to the 04 series of amendments OJ L 265, 30.9.2016, p. 1. M, N (h); (f) the row for regulation number 48 is replaced by the following: 48 Installation of lighting and light-signalling devices on motor vehicles Supplement 10 to the 06 series of amendments OJ L 14, 16.1.2019, p. 42 M, N, O; (g) the row for regulation number 58 is replaced by the following: 58 Rear underrun protective devices (RUPDs) and their installation; Rear underrun protection (RUP) 03 series of amendments OJ L 49, 20.2.2019, p. 1. M, N, O; (h) the row for regulation number 67 is replaced by the following: 67 Motor vehicles using LPG Supplement 14 to the 01 series of amendments OJ L 285, 20.10.2016, p. 1. M, N; (i) the row for regulation number 79 is replaced by the following: 79 Steering equipment 03 series of amendments OJ L 318, 14.12.2018, p. 1. M, N, O; (j) the row for regulation number 94 is replaced by the following: 94 Protection of occupants in the event of a frontal collision 03 series of amendments OJ L 35, 8.2.2018, p. 1. M1; (k) the row for regulation number 100 is replaced by the following: 100 Electric safety Supplement 3 to the 02 series of amendments OJ L 302, 28.11.2018, p. 114. M, N; (l) the row for regulation number 107 is replaced by the following: 107 M2 and M3 vehicles Supplement 1 to the 07 series of amendments OJ L 52, 23.2.2018, p. 1. M2, M3; (m) the row for regulation number 117 is replaced by the following: 117 Tyres with regard to rolling sound emissions, adhesion on wet surfaces and rolling resistance (Classes C1, C2 and C3) Supplement 8 to the 02 series of amendments OJ L 218, 12.8.2016, p. 1. M, N, O; (n) the row for regulation number 119 is replaced by the following: 119 Cornering lamps Supplement 3 to the 01 series of amendments OJ L 89, 25.3.2014, p. 101. M, N (h); (o) the row for regulation number 123 is replaced by the following: 123 Adaptive front-lighting systems (AFS) Supplement 9 to the 01 series of amendments OJ L 49, 20.2.2019, p. 24. M, N; (p) the row for regulation number 125 is replaced by the following: 125 Forward field of vision Supplement 1 to the 01 series of amendments OJ L 20, 25.1.2018, p. 16. M1; (q) the row for regulation number 128 is replaced by the following: 128 Light Emitting Diode (LED) light sources Supplement 6 to the original version of the Regulation OJ L 320, 17.12.2018, p. 63. M, N, O; (r) the following new rows 140 and 141 are added: 140 Stability control Supplement 2 to the original version of the Regulation OJ L 269, 26.10.2018, p. 17. M1, N1 141 Tyre Pressure Monitoring Systems (TPMS) Original version of the Regulation OJ L 269, 26.10.2018, p. 36. M1, N1 (i); (2) the note (b) to the table is replaced by the following: (b) The fitting of an electronic stability control system is required in accordance with Article 12(1) and (2) of Regulation (EC) No 661/2009.; (3) the note (c) to the table is replaced by the following: (c) The fitting of an electronic stability control system is required in accordance with Article 12(1) and (2) of Regulation (EC) No 661/2009.; (4) the note (f) to the table is replaced by the following: (f) Where it is declared by the vehicle manufacturer that a vehicle is suitable for towing loads (point 2.11.5 of Annex I to Directive 2007/46/EC) and any part of a suitable mechanical coupling device, whether fitted or not to the type of motor-vehicle, could (partly) obscure any lighting component and/or the space for mounting and fixing the rear registration plate, the following shall apply:  the motor-vehicle's user instructions (e.g. owner's manual, vehicle handbook) shall clearly specify that installation of a mechanical coupling device that cannot be easily removed or repositioned is not permitted;  the instructions shall also clearly specify that, when fitted, a mechanical coupling device must always be removed or repositioned when it is not in use; and  in the case of vehicle system type-approval according to UN Regulation 55, it shall be ensured that the removal, repositioning and/or alternate location provisions are also fully complied with as regards lighting installation and space for mounting and fixing the rear registration plate.; (5) the following note (h) to the table is added: (h) A Universal International Whole Vehicle Type Approval issued under UN Regulation No 0 (OJ L 135, 31.5.2018, p. 1), that includes type-approval under the respective UN Regulations in the table that refer to this note, shall be considered equivalent to an EC type-approval granted under this Regulation.; (6) the following note (i) to the table is added: (i) Tyre pressure monitoring system for M1 vehicles applies on a compulsory basis in accordance with Article 9(2) of Regulation (EC) No 661/2009. UN Regulation No 141 applies to the approval of vehicles of category M1 up to a maximum mass of 3 500 kg. UN Regulation No 141 may apply on voluntary basis to the approval of vehicles of category N1 that are not fitted with twin wheels on an axle. ANNEX II Directive 2007/46/EC is amended as follows: (1) in Annex I, the following new points 12.9, 12.9.1 and 12.9.2 are inserted: 12.9. Acoustic Vehicle Alerting System (AVAS) 12.9.1. Type-approval number of a type of vehicle with regard to its sound emission in accordance with UN Regulation No 138 (OJ L 9, 13.1.2017, p. 33). 12.9.2. Complete reference of the test results of AVAS sound emission levels, measured in accordance with Regulation (EU) No 540/2014 of the European Parliament and of the Council (*1). (*1) Regulation (EU) No 540/2014 of the European Parliament and of the Council of 16 April 2014 on the sound level of motor vehicles and of replacement silencing systems, and amending Directive 2007/46/EC and repealing Directive 70/157/EEC (OJ L 158, 27.5.2014, p. 131).;" (2) in Annex III, in Section A of Part I, the following new points 12.9, 12.9.1 and 12.9.2 are inserted: 12.9. Acoustic Vehicle Alerting System (AVAS) 12.9.1. Type-approval number of a type of vehicle with regard to its sound emission in accordance with UN Regulation No 138. 12.9.2. Complete reference of the test results of AVAS sound emission levels, measured in accordance with Regulation (EU) No 540/2014.; (3) in Annex IV, Part II is amended as follows: (a) the first paragraph below the title is replaced by the following: Where reference is made to a separate Directive or Regulation in the table of Part I, a Universal International Whole Vehicle Type Approval issued under UN Regulation No 0 (*2) that includes type-approval under the relevant of the following UN Regulations or an approval issued under the following UN regulations to which the Union has acceded as a Contracting Party to the United Nations Economic Commission for Europe Revised 1958 Agreement by virtue of Council Decision 97/836/EC (*3), or subsequent Council decisions as referred to in Article 3(3) of that Decision, shall be considered equivalent to an EC type-approval granted under the relevant separate Directive or Regulation. (*2) OJ L 135, 31.5.2018, p. 1." (*3) OJ L 346, 17.12.1997, p. 78.;" (b) the table is replaced by the following: Subject UN regulations Series of amendments 1 (1) Permissible sound level 51 59 02 01 1a Permissible sound level (not covering AVAS and replacement silencers) 51 03 Acoustic Vehicle Alerting System (AVAS) 138 01 Replacement silencing systems 59 02 58 Pedestrian protection (not covering brake assist and frontal protection systems) 127 00 Brake assist system 139 00 59 (2) Recyclability 133 00 62 (3) Hydrogen storage systems 134 00 65 Advanced emergency braking systems 131 01 66 Lane departure warning system 130 00 N.B.: Installation requirements contained in a separate directive or regulation shall apply also to components and separate technical units approved in accordance with the UN regulations. (*1) Regulation (EU) No 540/2014 of the European Parliament and of the Council of 16 April 2014 on the sound level of motor vehicles and of replacement silencing systems, and amending Directive 2007/46/EC and repealing Directive 70/157/EEC (OJ L 158, 27.5.2014, p. 131).; (*2) OJ L 135, 31.5.2018, p. 1. (*3) OJ L 346, 17.12.1997, p. 78.; (1) The numbering of the entries in this table refers to the numbering used in the table of Part I. (2) The requirements set out in Annex I to Directive 2005/64/EC shall apply. (3) The type-approval of hydrogen storage systems and all closure devices (each specific component) is mandatory and does not cover the material qualifications of all components that are covered by Article 2(2) of Regulation (EC) No 79/2009 of the European Parliament and of the Council..